Citation Nr: 1138950	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  06-34 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.R. Bodger







INTRODUCTION

The Veteran served on active duty from January 1976 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This matter was remanded in September 2008, February 2010, and February 2011 to obtain an adequate VA examination.  A VA examination was last provided to the Veteran in March 2011.  Unfortunately, the VA examination report does not comply with the dictates of the February 2011 remand.  Unfortunately, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of a left shoulder disability is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain a clarifying medical opinion.

As provided in the February 2011 Board remand, the Veteran seeks service connection for a left shoulder disability.  He argues that his current left shoulder disability is the result of knee injuries he sustained during service.  He further claims that he has had left shoulder symptomatology on and off since service, becoming worse in recent years.  

The Board remanded this matter September 2008 to afford the Veteran for a VA examination to assess the nature and etiology of the Veteran's left shoulder disability as service treatment records note bilateral shoulder pain and the possibility that his current disability is related to his in-service injury.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination was conducted on November 2008 and the examiner found that the service treatment records were silent for left shoulder problems during service.  In an April 2009 deferred rating action, it was noted that left shoulder complaints were identified in service and therefore further rationale was required in the medical opinion.  Although a VA examination was conducted in April 2009, no discussion took place with regard to the left shoulder.  As such, the matter was remanded, pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

During a February 2010 VA examination, the examiner diagnosed the Veteran with degenerative arthritis of the left shoulder, status-post arthroscopic surgery.  In this examination report, the examiner indicated reviewing the Veteran's claims file, to include his service treatment records.  The examiner correctly noted that the Veteran had been treated for right shoulder problems during service.  The examiner provided that there were no records of treatment for the Veteran's left shoulder disability during service.  Unfortunately, the examiner did not discuss the service treatment records where the Veteran complained of bilateral shoulder pain.  After finding that there were no records of treatment for the Veteran's left shoulder, the examiner opined that it would be speculation to attribute the Veteran's left shoulder pain to his military service.  

In a February 2011 remand, the Board found that the February 2010 VA examiner's reliance on the absence of any in-service treatment to preclude him from supplying an opinion without resorting to speculation as to the etiology of the Veteran's current left shoulder disorder caused the examination findings to be insufficient.  The Board noted that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185 (1999).  Thus, the Board remanded the matter to obtain an opinion as to whether or not the Veteran's current shoulder disability could have been related to the pain the Veteran reported in 1994 while in service.  

The Veteran was scheduled for another VA examination in March 2011.  The examiner stated that he reviewed the claims file and noted that he could not find service treatment records showing treatment for the Veteran's left shoulder.  The examiner then provided that due to the absence of treatment for his left shoulder in his service treatment records, it is less likely than not that the Veteran's left shoulder is related to military service.  Unfortunately, this examiner made no mention of the various service treatment records where the Veteran complained of bilateral shoulder pain nor did he discuss whether the pain complained of during service could relate to the Veteran's current shoulder pain as requested in the February 2011 remand.  As such, the examination report is insufficient.  

The Board directs the examiner's attention to the concept of continuity of symptomatology, which focuses on continuity of symptoms, not treatment.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The Veteran is capable of providing lay evidence describing his left shoulder symptoms.  See Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  While a majority of the Veteran's service treatment records show specific treatment for a right shoulder disability, there are treatment records which reflect complaints of bilateral shoulder pain.  The Veteran has asserted that he has continued to have left shoulder pain since his active duty.  See 38 C.F.R. § 3.303(b) (service connection can be established by a showing of continuity of symptomatology after discharge).  Because the examiner did not specifically address the Veteran's competent assertions of continuity of symptomatology, the Board finds that another VA examination is necessary in order to determine whether the Veteran's current left shoulder disability is etiologically related to his active service.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

On remand, the examiner is asked to specifically address the Veteran's symptoms during service and discuss his competent assertions that he started seeking medical attention for left shoulder pain during service, to include complaints of bilateral shoulder pain and assertions of limitation of motion and grinding.  See January 1994 Report of Medical Assessment; February 1994 chronological treatment note; July 1994 letter from Dr. W.M.S., and January 1996 Report of Medical History.  He has provided that his disability has gotten worse, to the point where he started seeking medical treatment from VA.    
 
Accordingly, the case is REMANDED for the following action:

1. Request from the same VA examiner who performed the March 2011 examination, if available, a clarifying opinion regarding the nature and etiology of the Veteran's left shoulder disability.  If necessary, a repeat examination, to include any testing believed to be required to answer the following questions, should be scheduled.  

The examiner should review all pertinent medical records in the claims file and a copy of this REMAND, as well as the September 2008, February 2010, and February 2011 Board Remands, and should state in the examination report that such review was performed.  All pertinent clinical findings and a complete rationale for all opinions expressed should be set forth in the written report.  

The Veteran has asserted that he sought treatment for his left shoulder pain during service and that his left shoulder problems continued after service discharge.  He also described his symptoms of his shoulder disability to include pain and limitation of motion, which he has continued to suffer from since his in-service injury.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, to include his symptoms.  The examiner is asked to comment on the Veteran's competent assertions of continuity.  

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current left shoulder disability is causally or etiologically related to his military service.  The examiner is also asked to discuss medically known or theoretical causes of degenerative joint disease, as distinguished from how it could develop from other causes, in determining the likelihood that the current left shoulder disorder was caused by his in-service injury as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


